       Case 3:19-cr-02214-JLS Document 48 Filed 04/09/21 PageID.96 Page 1 of 1



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                      SOUTHERN DISTRICT OF CALIFORNIA
 6                      (HONORABLE JANIS L. SAMMARTINO)
 7

 8   UNITED STATES OF AMERICA,                CASE NO.: 19CR2214-JLS
 9                      Plaintiff,
10      v.
     ARMANDO LOPEZ,                           ORDER CONTINUING
11                                            SUPERVISED RELEASE
                        Defendant.            REVOCATION HEARING
12

13

14
           Pursuant to joint motion and good cause appearing, it is hereby ordered that
15
     the Supervised Release Revocation Hearing currently scheduled for April 23, 2021,
16
     at 10:45 a.m., be continued to April 30, 2021 at 10:45 am.
17
           IT IS SO ORDERED.
18
     Dated: April 9, 2021
19
20

21

22

23

24

25

26
27

28



                                              1
